Case 2:19-cv-02052-SHL-dkv Document 1-1 Filed 01/22/19 Page 1 of 5   PageID 4




             Exhibit A
Case 2:19-cv-02052-SHL-dkv Document 1-1 Filed 01/22/19 Page 2 of 5                 PageID 5




                             .. The Crone
                               III ® Law Firm
                                        Emptoyment Law

                                       December 26, 2018



VIA CERTIFIED U.S. MAIL:

Cash America Central, Inc.
c/o Reg. Agent — Corporation Service Company
2908 Poston Avenue
Nashville, TN 37203

        RE: Shirod Cousin v. Cash America Central, Inc. — Case No. 01-18-0004-0298

TO WHOM IT MAY CONCERN:

       Please see enclosed Civil Warrant No. 1959891 regarding the above-referenced case.
Please contact our office with any questions.

                                            Sincerely,




                                            Amanda Garland

AG/mg

Enclosure: Civil Warrant No. 1959891




                                                                                      I




                                                                      0
       Case 2:19-cv-02052-SHL-dkv Document 1-1 Filed 01/22/19 Page 3 of 5                                              PageID 6
                                                                                                                 ~ ~~             7q
                                                                                                                                   _
                                                                                                                   ~'~i~r~~
                                                                                                     C~~e^~~fi~A~_ SE S     ~
                                                                                                               ~4 ~ .~~' - - I,~~e~S




                             State of Tennessee, County of Shelby
                                                        CIVIL WARRANT NO.

To Any Lawful Officer to Execute and Return:
Summon to appear before the Court of General Sessions of Shelby County, Tennessee, Room 106
Shelby County Courthouse, 140 Adams Ave., Memphis, Tennessee
Cash America Central, Inc.                    First Cash, Inc.
Defendant                                      Defendant                                          Defendant
 C/o Reg Agent - Corporation Service Company C/o Reg Agent - Corporation Service Company
 2908 Poston Ave., Nashville, TN 37203       211 E. 7th Street, Suite 620, Austin, TX 78701
Address                                        Address                                           Address

on DAY Tuesday                DATE February 12,               20 18 TIME 1:30 PM                                         A.M. / P.M.

to answer in a civil action brought by the Plaintiff (s) Mr. Shirod Cousin

for unpaid wages for all hours worked over forty (40) in a given workweek in violation of the Fair Labor Standards Act,
29 U.S.C. Section 203 et seq.

                              under                  Dollars           Atty. For Plft. Laura Ann E. Bailey
       ed this           day of                        20              Address         88 Union Avenue, 14th Floor, Memphis, TN 38103
                                                                        Phone                 901-737-7740
EDWARD L. STANTON, JR., Clerk
of General Sessions Court Code No.
                                                                        B.P.R. No. 027078

                                   Deputy Clerk

                                                               UDGMEN
                              Judgment for

                                                                                                                         and Cost
of suit and litigation taxes, for which Execution may issue.

This                        day                          20

                                                                          Judge of Division

                                                               SERVICE
Came to hand same day issued and executed as Came to hand same day issued and executed as
commanded on                                                            commanded on



This                      day of                            20            This                        day of                      20_
                                         Sheriff/Process Server                                                Sheriff/Process Server
                                  "'SEE OTHER SIDE FOR ADDITIONAL SERVICE**"




                                                                 .~              .;~,~•. ..
       Case 2:19-cv-02052-SHL-dkv Document 1-1 Filed 01/22/19 Page 4 of 5                                     PageID 7




                                         ****AND NOTICE TO DEFENDANT(S)****
Came to hand same day issued and executed as Came to hand same day issued and executed as
commanded on                                  commanded on



This                       day of                  20              This                    day of                20_
                                      Sheriff/Process Server                                    Sheriff/Process Server

                                                           IVOTICE


TO THE DEFENDANT (S):

       Pursuant to Tennessee code annotated 26-2-114, you are hereby given the following notice:
Tennessee law provides a ten thousand dollar ($10,000.00) personal property exemption from execution or seizure to
satisfy a judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt,
you must file a written list, under oath, of the items you wish to claim as exempt with the Clerk of the Court.
The list may be filed at any time and may be changed by you thereafter as necessary; however, unless it is filed before
the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list.
Certain items are automatically exempt by law and do not need to be listed, these include items of necessary wearing
apparel for yourself and your family and trunks or other receptacles necessary to contain such apparel, family
portraits, the family Bible, and school books. Should any of these items be seized, you would have the right to recover
them. If you do not understand your exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.



                                                            FFIDAVI
To the best of my information and belief, after investigation of Defendant's employment, I hereby make affidavit that the
Defendant is / is not a member of a military service.


Attorney for Plaintiff or Plaintiff



Notary Public


My Commission Expires



             For Assistance in accessing the Courthouse:
 (k
  '.0                     (901) 222-2341
                                                                                                                                         ~
               Case 2:19-cv-02052-SHL-dkv Document 1-1 Filed 01/22/19 Page 5 of 5                       PageID 8                                  A~CU:1




0 The Crone 88 Union Avenue                                                                                                              `~ • •

                                                                                                                                US POSTAGE
                                                                                                                                                  '




   Law Firm-         Memphis, TN 38103                                                                                     ~    FIRST-^U::,S
                                                                                                                           ~ 062S000976157.1
    EmploymentLaw                                                                                                          °.°         38103
                                                                                                                           TY      ~•y~ ~

                                         7016 2070 0000 6419 0450                                                                 ~~




                                            Cash America Central, Inc.
                                            c/o Corporation Service Company
                                            2908 Poston Avenue
                                            Nashville TN 37203




                                         37203--13.1209            'hlll'1il11i1'I1f11l'l1a oIliiiqiq #ltjlljij1"I!'► lIf► llf•l lif'1
